Appeal by the People from a sentence of the Supreme Court, Kings County, imposed February 9, 1976, on the ground that it is invalid as a matter of law. Sentence reversed, on the law, and case *878remitted to the Criminal Term for resentencing in accordance with the views expressed herein. The facts have not heen considered. CPL 720.10 excludes from youthful offender treatment youths indicted for a class A-I or A-II felony. That does not make it unconstitutional (see People v Santiago, 51 AD2d 1; cf. People v Drayton, 39 NY2d 580). It was therefore error to sentence the defendant herein as a youthful offender, since she had been indicted for a class A-I felony. Latham, Acting P. J., Cohalan, Shapiro and Titone, JJ., concur; Rabin, J., concurs in the result on constraint of People v Santiago (51 AD2d 1).